                   Case 19-12269-KBO             Doc 92          Filed 11/15/19      Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )      Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )      Case No. 19-12269 (KBO)
                                                             )
                           Debtors.                          )      Joint Administration Requested
                                                             )

     NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR FIRST DAY
     HEARING ON NOVEMBER 15, 2019 AT 1:30 P.M. (EASTERN STANDARD TIME)3

                      PLEASE NOTE CHANGE IN HEARING TIME
PETITIONS

1.       Voluntary Petitions

              a.   MTE Holdings LLC (Case No. 19-12269, D.I. 3, Filed 10/23/19)
              b.   MTE Partners LLC (Case No. 19-12272, D.I. 1, Filed 10/23/19)
              c.   Olam Energy Resources I LLC (Case No. 19-12273, D.I. 1, Filed 10/23/19)
              d.   MDC Energy LLC (Case No. 19-12385, Filed 11/8/19)
              e.   MDC Texas Operator LLC (Case No. 19-12387, Filed 11/8/19)
              f.   Ward I, LLC (Case No. 19-12386, Filed 11/8/19)
              g.   MDC Reeves Energy LLC (Case No. 19-12388, Filed 11/8/19)

DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

2.       Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in Support of
         Chapter 11 Petitions and First Day Motions (D.I. 50, Filed 11/8/19).




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     Amended items appear in bold.

3
     This hearing will be held before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the United
     States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 6th Floor, Courtroom
     1, Wilmington, Delaware 19801
            Case 19-12269-KBO        Doc 92       Filed 11/15/19   Page 2 of 6



FIRST DAY MATTERS

3.   Debtors’ Motion for Entry of an Order Directing the Joint Administration of the Debtors’
     Chapter 11 Cases (D.I. 45, Filed 11/8/19).

     Responses Received:

     a)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

4.   Debtors’ Motion for Entry of an Order (I) Extending the Time to File Schedules of Assets
     and Liabilities and Statements of Financial Affairs and (II) Authorizing the Debtors to
     File a Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors (D.I. 46,
     Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee; and

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
     Continue Using Existing Centralized Cash Management System, (B) Honor Certain
     Prepetition Obligations Related to the Use of the Cash Management System, and (C)
     Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief (D.I.
     47, Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee.

     b)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of The Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19); and

     c)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.




                                            -2-
            Case 19-12269-KBO        Doc 92       Filed 11/15/19   Page 3 of 6



6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Companies
     from Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility
     Companies Adequately Assured of Future Performance, (III) Establishing Procedures for
     Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final
     Hearing Related Hereto (D.I. 48, Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee; and

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Status: This matter will be going forward.

7.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
     Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and
     (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local
     Rule 4001-2 (D.I. 49, Filed 11/8/19).

     Responses Received:

     a)     Informal comments from the United States Trustee.

     b)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of The Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19); and

     c)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19).

     Related Pleadings:

     a)     Notice of Filing of Budget (D.I. 59, Filed 11/11/19); and

     b)     Notice of Filing of Revised Budget (D.I. 88, Filed 11/14/19).

     Status: This matter will be going forward.

8.   Motion of Riverstone Credit Management, LLC for an Order Granting Relief from the
     Automatic Stay to Permit Riverstone to Obtain Judicial Validation and Enforcement of
     Its Vote of the Pledged Equity (D.I. 6, Filed 10/25/19).

     Objection Deadline: November 6, 2019 at 4:00 p.m. (ET).
     Reply Deadline: November 8, 2019 at 3:00 p.m. (ET).

                                            -3-
              Case 19-12269-KBO        Doc 92      Filed 11/15/19   Page 4 of 6



     Responses Received:

     a)       Debtor’s (I) Objection to Motion of Riverstone Credit Management, LLC for an
              Order Granting Relief from the Automatic Stay to Permit Riverstone to Obtain
              Judicial Validation and Enforcement of Its Vote of the Pledged Equity and (II)
              Cross-Motion for Turnover of Property by a Custodian (D.I. 30, Filed 11/6/19);
              and

     b)       Declaration of Mark Siffin in Support of Debtor’s (I) Objection to Motion of
              Riverstone Credit Management, LLC for an Order Granting Relief from the
              Automatic Stay to Permit Riverstone to Obtain Judicial Validation and
              Enforcement of Its Vote of the Pledged Equity and (II) Cross-Motion for
              Turnover of Property by a Custodian (D.I. 31, Filed 11/6/19).

     Related Pleadings:

     a)       Notice of Hearing Regarding Motion of Riverstone Credit Management, LLC for
              an Order Granting Relief from the Automatic Stay to Permit Riverstone to Obtain
              Judicial Validation and Enforcement of Its Vote of the Pledged Equity (D.I. 9,
              Filed 10/30/19).

     Reply:

     a)       Reply of Riverstone Credit Management, LLC to the Debtor’s Objection to the
              Motion for an Order Granting Relief from the Automatic Stay to Permit
              Riverstone to Obtain Judicial Validation and Enforcement of Its Vote of the
              Pledged Equity (D.I. 43, Filed 11/8/19); and

     b)       Reply Declaration of Christopher Abbate in Support of Motion of Riverstone
              Credit Management, LLC for an Order Granting Relief from the Automatic Stay
              to Permit Riverstone to Obtain Judicial Validation and Enforcement of Its Vote of
              the Pledged Equity (D.I. 44, Filed 11/8/19).

     Status: Riverstone has informed the Debtors that this matter will be going forward only
             as a status conference.

9.   Debtors’ Application for Entry of an Order Pursuant to 28 U.S.C. § 156(c), Bankruptcy
     Code Section 105(a), and Local Bankruptcy Rule 2002-1(f) Authorizing Appointment of
     Bankruptcy Management Solutions, Inc. d/b/a Stretto as Claims and Noticing Agent to
     the Debtors Nunc Pro Tunc To November 11, 2019 (D.I. 62, Filed 11/11/19).

     Status: This matter will be going forward.




                                             -4-
             Case 19-12269-KBO          Doc 92       Filed 11/15/19    Page 5 of 6



10.   Motion of Natixis, New York Branch for an Order (I) Appointing a Trustee Pursuant to
      Section 1104(a) of the Bankruptcy Code, or (II) in the Alternative, Appointing an
      Examiner Pursuant to Section 1104(c) of the Bankruptcy Code (D.I. 71, Filed 11/12/19).

      Related Pleading:

      a)     Declaration of Erin R. Fay in Support of the Motion of Natixis, New York Branch
             for an Order (I) Appointing a Trustee Pursuant to Section 1104(a) of the
             Bankruptcy Code, or (II) in the Alternative, Appointing an Examiner Pursuant to
             Section 1104(c) of the Bankruptcy Code (D.I. 72, Filed 11/12/19).

      Status: This matter will be going forward as a status conference only.

ADVERSARY PROCEEDING

Riverstone Credit Management, Inc., LLC v. MDC Energy LLC (Adv. Pro. No. 19-50792)

11.   Plaintiff’s Motion to Expedite the Adversary Proceeding (A.D.I. 2, Filed 11/12/19).

      Related Pleadings:

      a)     Complaint of Declaratory Relief (A.D.I. 1, Filed 11/12/19).

      Status: Plaintiff has requested that this go forward as a status conference.




                                               -5-
             Case 19-12269-KBO     Doc 92        Filed 11/15/19   Page 6 of 6



Dated: November 15, 2019         MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                 /s/ Daniel B. Butz
                                 Robert J. Dehney (No. 3578)
                                 Eric D. Schwartz (No. 3134)
                                 Daniel Butz (No. 4227)
                                 1201 North Market Street, 16th Floor
                                 P.O. Box 1347
                                 Wilmington, Delaware 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 Email: rdehney@mnat.com
                                         eschwartz@mnat.com
                                         dbutz@mnat.com

                                 - and -

                                 Andrew K. Glenn (admitted pro hac vice)
                                 Matthew B. Stein (admitted pro hac vice)
                                 David J. Mark (admitted pro hac vice)
                                 KASOWITZ BENSON TORRES LLP
                                 1633 Broadway
                                 New York, New York 10019
                                 Telephone: (212) 506-1700
                                 Facsimile: (212) 506-1800
                                 Email: AGlenn@kasowitz.com
                                         MStein@kasowitz.com
                                         DMark@kasowitz.com

                                 Proposed Counsel for Debtors and Debtors in
                                 Possession




                                           -6-
